DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-5, 7-14 and 17-20 in the reply filed on 3/11/2021 is acknowledged.  The traversal is on the ground(s) that Gozum et al. does not teach amended claim 1.  This is not found persuasive because it is not required that Gozum et al. teach amended claim 1.  It is required that Gozum et al. teach the special technical feature of the invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15, 16, and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-10, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) in view of Paullin et al. (2014/0179913).
	Regarding claims 1, 4, 5, 7-9 and 14:  Justine et al. teach a rubber composition comprising a rubber component and a polyglucan [0007].
Justine et al. fail to teach the claimed polyglucan.
However, Paullin et al. teach a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks [0003].  The polyglucan of Paullin et al. is a poly alpha-1,3-glucan with the claimed structure [0007-0016, 0050-0051, 0058-0062; Examples], wherein at least 50%, or at least 90% of the glycosidic linkages are alpha-1,3-glycosidic linkages [0025, 0028] .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyglucan of Paullin et al. as the polyglucan in Justine et al. to use a polyglucan that is biodegradable, and that can be made economically from renewable resource-based feedstocks.

	Regarding claim 10:  The appropriate range of polyglucan can be determined by routine experimentation.  The claimed range is very broad, and it is not critical.
	Regarding claim 19:  Justine et al. teach silicones (silicone rubber elastomer) [0007].
	

Claim 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 1 above further in view of Uchida et al (2006/0102269).
Justine et al. fail to teach silica and a coupling agent.  
However, Uchida et al. teach adding silica and the claimed coupling agent to improve the reinforcement [0032, 0034-0039] of a reinforcement layer of a carcass or bead reinforcement [Abstract].
.  

Claims 11-13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (EP 2781370) and Paullin et al. (2014/0179913) as applied to claim 1 above further in view of Hahn (2008/0033082)
Justine et al. fail to teach silica, a silane coupling agent, and a poletheramine.
However, Hahn teaches that adding silica, a coupling agent, and a poletheramine to a rubber composition for a tire to improve the reinforcement of the composition [0006, 0023; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica, a silane coupling agent, and a poletheramine as taught by Hahn to the rubber composition of Justine et al. to improve the reinforcement of the composition.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-14 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 16/623232. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5, 7-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,731,297. Although the claims at issue are not identical, they are not patentably distinct from each other.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763